DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12, 19 are objected to because of the following informalities:  
Claims 12, 19 contain the following: “determine a transmit power value for the client device to decoding…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kaewell, JR. et al (PGPUB 2005/0195769), hereinafter Kaewell, or, in the alternative, under 35 U.S.C. 103 as obvious over Kaewell, and further in view of Wang et al (PGPUB 2009/0141927).

Regarding Claim 1:
Kaewell teaches a method comprising: 
extracting data bits from a packet to be transmitted by a client device (paragraph 126, error detection is provided on transport blocks through a cyclic redundancy check (CRC); the entire transport block is used to calculate the CRC parity bits for each transport block); 
generating a cyclic redundancy check (CRC) value from the extracted data bits (paragraph 126, the entire transport block is used to calculate the CRC parity bits for each transport block); 
mapping the CRC value to a CFO value in a radio frequency (RF) signature for a client device using an encoding process to produce an RF signature value (EXAMINER’S NOTE: “CFO” value herein is undefined; it is not recited as to whether the CFO value is measured, predetermined, guessed, etc., nor is it recited as being the CFO of the transmitter, receiver, intermediary, etc., nor is it explained what “CFO” is meant to stand for (though a cursory review of the specification suggests that CFO stands for “carrier frequency offset”); Examiner therefore views “CFO value” as any value that could be used as a carrier frequency offset, i.e. a numerical value; paragraph 74, binary watermark data w; paragraph 127, watermark information embedded in cyclic redundancy code); and 
transmitting the packet according to the RF signature value to a receiver to identify the packet as originating from the client device (paragraph 78, transmitting transmit/receive unit (TRU) transmits user data stream for wireless communication with a receiving TRU).
	If, however, it is unreasonable to interpret the claimed CFO value as reading on the watermark data w of Kaewell, then the claimed CFO value is obvious because Kaewell teaches mapping [a watermark value] to a CFO value in a radio frequency (RF) signature for a client device using an encoding process to produce an RF signature value (paragraph 74, binary watermark data w; paragraph 99, for watermarking, we apply slow scrambling code jitter with respect to the carrier frequency and FSK modulation of watermark information on top of this jitter by placing a low frequency drift on the carrier frequency, (i.e., by gradually incrementing the frequency, either in an upwards or downwards direction, in small frequency steps); paragraph 102, frequency shift keying (FSK) modulation-based watermarking; watermark information W is mapped to predefined frequency offset delta; original carrier frequency is biased by the frequency offset depending on the binary watermarking bit), and 
	Wang teaches the concept wherein a watermark value is a CRC value (paragraph 28, watermark generating circuit; initial value of first reference signal RS1 (CRC check sum, also as an initial watermark) is set).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the CRC value as a watermark teachings of Wang with the RF signature transmission teachings of Kaewell, in order to improve security and integrity of a transmitted signal by using a checksum of the signal as a steganographically embedded watermark, thereby allowing the receiving device to authenticate the sending device through watermarking features, as well as verifying that the entirety of the signal had been received unaltered using the received checksum.

Regarding Claim 5:
Kaewell teaches the method of claim 1.  In addition, Kaewell teaches wherein mapping the CRC value to the CFO value to produce the RF signature value comprises: 
mapping a carrier frequency offset (CFO) to a first portion of the CRC value (paragraph 74, binary watermark data w; paragraph 127, watermark information embedded in cyclic redundancy code); 
wherein producing the RF signature value further comprises at least one of: 
mapping a transmit power value for the client device to a second portion of the CRC value (paragraph 109, watermark information may be represented as a relative gain (or power) offset between any pair of the multi-channelization codes having respective gains (or power); the power in channelization codes can be alternated from frame-to-frame to create a signature); 
mapping a packet length value for the packet to a third portion of the CRC value (paragraph 134, tail bits comprising packet length field encoded with watermark information); 
mapping a transmission rate value for the client device to a fourth portion of the CRC value (paragraph 134, data packet Rate field modified to encode with watermark information); and 
mapping a digital predistortion value for the client device to a fifth portion of the CRC value (Examiner’s note: As above, it is not shown how this value is determined or which device it applies to; Examiner therefore views “digital predistortion value” as any value that could be used as a digital predistortion value, i.e. a numerical value; paragraph 74, binary watermark data w; paragraph 127, watermark information embedded in cyclic redundancy code).

Claim(s) 7, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaewell.

Regarding Claim 15:
Kaewell teaches a system comprising one or more computer processors and a memory containing a program which when executed by the computer processors performs an operation comprising (abstract, a spread spectrum method and apparatus for protecting and authenticating wirelessly transmitted digital information using numerous techniques; the system further includes a receiver which receives the CDMA communication signal and extracts the steganographically embedded digital information from the received CDMA communication signal): 
determining, at a receiver, a carrier frequency offset (CFO) estimate for a client device (paragraph 102, FSK modulation-based watermarking system 1000 using with scrambling code jitter; watermark information W is mapped to a predefined frequency offset delta; a local descrambler in the receiver has to be synchronized to generate the same descrambling code jitter (i.e. frequency offset)); 
receiving a packet with an RF signature value marked as from the client device (paragraph 70, embedded physical channels (EPCHs) include watermarks or signatures associated with users, wireless transmitter/receiver units (WTRUs), and/or base stations); 
decoding the RF signature value to determine an encoded CFO for the client device and a client cyclic redundancy check (CRC) value (paragraph 102, local descrambler in the receiver has to be synchronized to generate the same descrambling code jitter; paragraph 96, FIG. 6 illustrates the frame structure of the CDMA reverse fundamental channel of FIG. 5; the frame structure includes a reserved/erasure (R/E) indicator bit, information bits, a frame quality indicator (F), such as a CRC, and encoder tail bits T; paragraph 72, at the receiver side, the processing is performed similarly, but in a reverse order);
comparing the CFO estimate and the encoded CFO to expected CFO value thresholds (paragraph 84, receiver 308 extracts the watermark/signature information from the embedded physical channel 304 and compares the extracted watermark/signature information 310 with local (i.e., expected) RF watermark/signature information 322 of the receiver 308 by a comparator 320; paragraph 102, watermark encoded as frequency jitter; therefore, extracted and expected watermark data is extracted and expected CFO data); and 
when the comparison indicates the CFO estimate is within expected CFO values, processing the packet (paragraph 84, if the comparison is positive, transmitter 300 is deemed a trusted data source and the watermark/signature information 306 is processed; otherwise, the receiver 308 will reject all further data transmissions from the transmitter 300).

Regarding Claim 7:
This is the method corresponding to the system of claim 15, and is therefore rejected for corresponding reasons.


Claim(s) 2, 8, 10, 14, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaewell, and further in view of Sella et al (PGPUB 2021/0006567).

Regarding Claim 2:
Kaewell teaches the method of claim 1. 
Kaewell does not explicitly teach wherein generating the CRC value from the extracted bits comprises: 
receiving an initial state for CRC generation from the receiver, wherein the initial state is assigned to the client device by the receiver, wherein the CRC value is generated using both the extracted data bits and the initial state.
However, Sella teaches the concept wherein generating a CRC value from extracted bits comprises: 
receiving an initial state for CRC generation from a receiver, wherein the initial state is assigned to a client device by the receiver, wherein the CRC value is generated using both the extracted data bits and the initial state (paragraph 13, a receiver node (i.e. the client device) in a serial network receives a packet from a sender node (i.e. the receiver) that includes a message identifier; the receiver node selects a CRC initialization vector associated with the message identifier; the receiver node generates a CRC value based on the selected initialization vector; paragraph 37, CRC Field 408—This field is typically 16-bits long (15-bits plus a delimiter) that includes a CRC value; under normal circumstances, the CRC value is computed as a checksum of the data in data field 406 for purposes of detecting communication errors).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the initial state of a CRC teachings of Sella with the RF signature transmission teachings of Kaewell, in order to improve security by incorporating an additional means of authentication using agreed upon initialization codes to determine modified CRC values, thereby allowing a receiving device to quickly determine if the transmitting device was using the correct initialization value.

Regarding Claim 10:
Kaewell teaches the method of claim 7.
Kaewell does not explicitly teach wherein the method further comprises: 
determining an initial state for CRC generation for the client device; and 
transmitting the initial state to the client device for use in generating the client CRC value.
However, Sella teaches the concept of determining an initial state for CRC generation for a client device; and 
transmitting the initial state to the client device for use in generating a client CRC value (paragraph 13, a receiver node (i.e. the client device) in a serial network receives a packet from a sender node (i.e. the receiver) that includes a message identifier; the receiver node selects a CRC initialization vector associated with the message identifier; the receiver node generates a CRC value based on the selected initialization vector; paragraph 37, CRC Field 408—This field is typically 16-bits long (15-bits plus a delimiter) that includes a CRC value; under normal circumstances, the CRC value is computed as a checksum of the data in data field 406 for purposes of detecting communication errors).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the initial state of a CRC teachings of Sella with the RF signature transmission teachings of Kaewell, in order to improve security by incorporating an additional means of authentication using agreed upon initialization codes to determine modified CRC values, thereby allowing a receiving device to quickly determine if the transmitting device was using the correct initialization value.

Regarding Claim 16:
Kaewell teaches the system of claim 15.
Kaewell does not explicitly teach wherein the operation further comprises: 
generating a receiver CRC value; 
comparing the client CRC value to the receiver CRC value; and 
when the comparison indicates a difference in the client CRC value and the receiver CRC value, marking the packet for further inspection.
However, Sella teaches the concept of generating a receiver CRC value; 
comparing a client CRC value to the receiver CRC value; and 
when the comparison indicates a difference in the client CRC value and the receiver CRC value, marking a packet for further inspection (paragraph 49, a receiving node 130 of packet 155 may use the CRC value of packet 155 to validate that packet 155 was indeed sent by node 130a; for example, assume that node 130b receives packet 155 via its transceiver 304a; in turn, controller 306b may extract the message identifier of packet 155 and, based on the message identifier, select its own locally-stored initialization vector that is associated with the message identifier; using this initialization vector, controller 306b can then generate a CRC value and compare this value to the CRC value of packet 155; if controller 306b determines that the two CRC values do not match, controller 306b may discard packet 155).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the CRC validation teachings of Sella with the RF signature transmission teachings of Kaewell, in order to improve system security and reliability by validating a received CRC value, thereby proving that the CRC was generated by a known transmitting device as well as ensuring the packet had arrived whole, without any errors or modifications.

Regarding Claim 20:
Kaewell teaches the system of claim 15.
Kaewell does not explicitly teach where when the packet is marked for further inspection the operation further comprises at least one of: 
transmitting packet information to a high level security function for verification; and 
dropping the packet from processing at the receiver.
However, Sella teaches the concept where when a packet is marked for further inspection an operation further comprises at least one of: 
transmitting packet information to a high level security function for verification; and 
dropping the packet from processing at a receiver (paragraph 49, if controller 306b determines that the two CRC values do not match, controller 306b may discard packet 155).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the discarding a packet teachings of Sella with the RF signature transmission teachings of Kaewell, in order to protect the receiver system by dropping packets which fail an authentication/integrity check, thereby preventing the processing of damaged or malicious packets.

Regarding Claim 8:
This is the method corresponding to the system of claim 16, and is therefore rejected for corresponding reasons.

Regarding Claim 14:
This is the method corresponding to the system of claim 20, and is therefore rejected for corresponding reasons.

Claim(s) 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaewell, and further in view of Yang (PGPUB 2020/0081767).

Regarding Claim 3:
Kaewell teaches the method of claim 1.
Kaewell does not explicitly teach wherein mapping the CRC value to the CFO value further comprises: 
receiving an encoding process algorithm from the receiver, wherein the encoding process algorithm is assigned to the client device by the receiver, wherein the CRC value is mapped to the CFO value using the encoding process algorithm.
However, Yang teaches the concept wherein mapping a CRC value to a CFO value further comprises: 
receiving an encoding process algorithm from a receiver, wherein the encoding process algorithm is assigned to a client device by the receiver, wherein the CRC value is mapped to the CFO value using the encoding process algorithm (paragraph 26, during CRC check, a sender and a receiver need to agree on a divisor in advance, namely, a generator polynomial which is generally recorded as G(x); paragraph 49, configuration information may include the CRC type or the generator polynomial; the CRC arbitration component 32 may select the generator polynomial corresponding to the CRC8 to check; paragraph 50, the configuration information may include the CRC initial value).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the selected encoding algorithm teachings of Yang with the RF signature transmission teachings of Kaewell, in order to synchronize devices to generate CRC values using a CRC algorithm appropriate to the transmitted information, thereby reducing the likelihood that damaged packets would end up sharing the same CRC value, potentially causing damage/errors.

Regarding Claim 9:
Kaewell teaches the method of claim 7.  In addition, Kaewell teaches wherein the RF signature is decoded using a predefined mapping algorithm (paragraph 102, local descrambler in the receiver has to be synchronized to generate the same descrambling code jitter).
Kaewell does not explicitly teach wherein the method further comprises: 
assigning the predefined mapping algorithm to the client device, wherein the client device uses the predefined mapping algorithm to map the encoded CFO to the CRC value at the client device.
However, Yang teaches the concept of assigning a predefined mapping algorithm to a client device, wherein the client device uses the predefined mapping algorithm to map an encoded CFO to a CRC value at the client device (paragraph 26, during CRC check, a sender and a receiver need to agree on a divisor in advance, namely, a generator polynomial which is generally recorded as G(x); paragraph 49, configuration information may include the CRC type or the generator polynomial; the CRC arbitration component 32 may select the generator polynomial corresponding to the CRC8 to check; paragraph 50, the configuration information may include the CRC initial value).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the selected encoding algorithm teachings of Yang with the RF signature transmission teachings of Kaewell, in order to synchronize devices to generate CRC values using a CRC algorithm appropriate to the transmitted information, thereby reducing the likelihood that damaged packets would end up sharing the same CRC value, potentially causing damage/errors.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaewell, and further in view of Ram et al (PGPUB 2013/0177061).

Regarding Claim 4:
Kaewell teaches the method of claim 1.  In addition, Kaewell teaches wherein the method further comprises: 
determining a frequency step for a client device CFO (paragraph 99, for watermarking, we apply slow scrambling code jitter with respect to the carrier frequency and FSK modulation of watermark information on top of this jitter by placing a low frequency drift on the carrier frequency, (i.e., by gradually incrementing the frequency, either in an upwards or downwards direction, in small frequency steps)); and
wherein mapping the CRC value to the CFO value to produce the RF signature value comprises: 
mapping, using the encoding process, the CRC value to the CFO value with frequency step to produce the RF signature value (paragraph 102, frequency shift keying (FSK) modulation-based watermarking; watermark information W is mapped to predefined frequency offset delta; original carrier frequency is biased by the frequency offset depending on the binary watermarking bit).
Kaewell does not explicitly teach wherein the frequency step comprises a constant at least twice a possible CFO estimation error for the client device.
However, Ram teaches the concept wherein a frequency step comprises a constant at least twice a possible CFO estimation error for a client device (paragraph 6, one technique is to determine the frequency offset through frequency scanning; the receiver may be set to receive the signal at a certain frequency and to try locating the UW; if the UW is not detected, the receiver frequency may be modified to a close neighbor frequency within a preconfigured frequency offset range, where the receiver may try again to locate the UW, and so on until the UW is located or the entire preconfigured frequency offset range may be scanned; it may be noted that if a frequency step size is in the order of Rs/2L, the residual maximal frequency error is Rs/4L, hence ensuring up to 1 dB degradation in detection performance; Rs/2L is twice the error of Rs/4L).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the frequency step determination teachings of Ram with the RF signature transmission teachings of Kaewell, in order to find an optimum frequency offset scanning range which ensures up to 1 dB degradation, balanced against a relatively large number of scanning iterations that may be required before a correct frequency offset may be found.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaewell, and further in view of Ravichandran et al (PGPUB 2020/0059452).

Regarding Claim 6:
Kaewell teaches the method of claim 1.
Kaewell does not explicitly teach the method, further comprising: 
determining a time threshold has passed between transmission of a historical packet and transmission of the packet with the RF signature; and 
transmitting an indication to the receiver that the RF signature is potentially outdated.
However, Ravichandran teaches the concept of determining a time threshold has passed between transmission of a historical packet and transmission of a packet with an RF signature; and 
transmitting an indication to the receiver that the RF signature is potentially outdated (paragraph 53, the computer 160, 170 may be programmed to eliminate a locally stored signature with a status “expired”; additionally, the computer 160, 170 may be programmed to inform other computers 160, 170 indicating that a signature is expired, e.g., by sending a message including updated signature having status changed to “expired”; thus, other computers 160, 170 may be programmed to eliminate a locally stored signature upon receiving a message indicating that the respective signature is expired).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the signature timeout teachings of Ravichandran with the RF signature transmission teachings of Kaewell, in order to improve system security by expiring old signature information, thereby limiting the amount of time an attacker could determine or use an acquired signature to impersonate another user/device.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaewell, and further in view of Yang and Sella.

Regarding Claim 17:
Kaewell teaches the system of claim 15.  In addition, Kaewell teaches wherein the RF signature is decoded using a predefined mapping algorithm (paragraph 102, local descrambler in the receiver has to be synchronized to generate the same descrambling code jitter).
Kaewell does not explicitly teach wherein the operation further comprises: 
assigning the predefined mapping algorithm to the client device, wherein the client device uses the predefined mapping algorithm to map the encoded CFO to the CRC value at the client device.
However, Yang teaches the concept of assigning a predefined mapping algorithm to a client device, wherein the client device uses the predefined mapping algorithm to map an encoded CFO to a CRC value at the client device (paragraph 26, during CRC check, a sender and a receiver need to agree on a divisor in advance, namely, a generator polynomial which is generally recorded as G(x); paragraph 49, configuration information may include the CRC type or the generator polynomial; the CRC arbitration component 32 may select the generator polynomial corresponding to the CRC8 to check; paragraph 50, the configuration information may include the CRC initial value).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the selected encoding algorithm teachings of Yang with the RF signature transmission teachings of Kaewell, in order to synchronize devices to generate CRC values using a CRC algorithm appropriate to the transmitted information, thereby reducing the likelihood that damaged packets would end up sharing the same CRC value, potentially causing damage/errors.
Neither Kaewell nor Yang explicitly teaches determining an initial state for CRC generation for the client device; and 
transmitting the initial state to the client device for use in generating the client CRC value.	However, Sella teaches the concept of determining an initial state for CRC generation for a client device; and 
transmitting the initial state to the client device for use in generating a client CRC value (paragraph 13, a receiver node (i.e. the client device) in a serial network receives a packet from a sender node (i.e. the receiver) that includes a message identifier; the receiver node selects a CRC initialization vector associated with the message identifier; the receiver node generates a CRC value based on the selected initialization vector; paragraph 37, CRC Field 408—This field is typically 16-bits long (15-bits plus a delimiter) that includes a CRC value; under normal circumstances, the CRC value is computed as a checksum of the data in data field 406 for purposes of detecting communication errors).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the initial state of a CRC teachings of Sella with the RF signature transmission teachings of Kaewell in view of Yang, in order to improve security by incorporating an additional means of authentication using agreed upon initialization codes to determine modified CRC values, thereby allowing a receiving device to quickly determine if the transmitting device was using the correct initialization value.

Claim(s) 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaewell, and further in view of Rogel et al (PGPUB 2020/0112464).

Regarding Claim 18:
Kaewell teaches the system of claim 15.  In addition, Kaewell teaches wherein comparing the CFO estimate and the encoded CFO to expected CFO value threshold comprises: 
determining a second difference between the CFO estimate and the encoded CFO (paragraph 84, receiver 308 extracts the watermark/signature information from the embedded physical channel 304 and compares the extracted watermark/signature information 310 with local (i.e., expected) RF watermark/signature information 322 of the receiver 308 by a comparator 320; paragraph 102, watermark encoded as frequency jitter; therefore, extracted and expected watermark data is extracted and expected CFO data).
Kaewell does not explicitly teach determining a first difference between a previous CFO estimate and a previous encoded CFO; 
determining a third difference between the second difference and the first difference; and 
comparing the third difference to a predefined threshold value, wherein the CFO estimate is within expected CFO values when the third difference is equal to or below the predefined threshold value.
However, Rogel teaches the concept of determining a first difference between a previous CFO estimate and a previous encoded CFO (paragraph 32, when a new device first joins the network, one or more existing network devices may perform a learning stage for constructing a CFO and/or modulation index profile for the new device; the CFO profile may then be stored, together with all other existing network profiles, in a network-wide database of authorized CFO and/or modulation index profiles); 
determining a third difference between a second difference and the first difference (paragraph 32, runtime CFO acquired from the device); and 
comparing the third difference to a predefined threshold value, wherein the CFO estimate is within expected CFO values when the third difference is equal to or below the predefined threshold value (paragraph 32, whenever the device attempts to connect to the network, the stored CFO and/or modulation index profile of the device will be matched against runtime CFO and/or modulation index values acquired from the device, to permit or deny network service or login to the device).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the CFO database matching teachings of Rogel with the RF signature transmission teachings of Kaewell, in order to provide a central repository of recorded CFO information, thereby allowing every receiving device in a system to have access to RF signature data for use in authentication a transmitting device, thereby improving overall network security.

Regarding Claim 11:
This is the method corresponding to the system of claim 18, and is therefore rejected for corresponding reasons.

Claim(s) 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaewell, and further in view of Yunusov et al (PGPUB 2021/0092593) and Brassil et al (PGPUB 2014/0031057).

Regarding Claim 19:
Kaewell teaches the system of claim 15.  In addition, Kaewell teaches wherein the operation further comprises: 
decoding a first portion of the RF signature to determine the encoded CFO for the client device (paragraph 102, local descrambler in the receiver has to be synchronized to generate the same descrambling code jitter; paragraph 96, FIG. 6 illustrates the frame structure of the CDMA reverse fundamental channel of FIG. 5; the frame structure includes a reserved/erasure (R/E) indicator bit, information bits, a frame quality indicator (F), such as a CRC, and encoder tail bits T; paragraph 72, at the receiver side, the processing is performed similarly, but in a reverse order); and
comparing decoded portions of the RF signature to various thresholds to confirm a source of the packet as the client device (paragraph 84, receiver 308 extracts the watermark/signature information from the embedded physical channel 304 and compares the extracted watermark/signature information 310 with local (i.e., expected) RF watermark/signature information 322 of the receiver 308 by a comparator 320; paragraph 102, watermark encoded as frequency jitter; therefore, extracted and expected watermark data is extracted and expected CFO data; if the comparison is positive, transmitter 300 is deemed a trusted data source and the watermark/signature information 306 is processed).
Kaewell does not explicitly teach decoding a second portion of the RF signature to determine a transmit power value for the client device to 
decoding a fifth portion of the RF signature to determine a digital predistortion value for the client device.
However, Yunusov teaches the concept of decoding a portion of an RF signature to determine a transmit power value for a client device (abstract, wireless device may estimate a weighted sum based at least in part on one or more coefficients that relate to impairments associated with the transmitting device, a spatial location of the wireless device, and/or the like; paragraph 38, one or more components in an analog path may be associated with a set of impairments or artifacts (e.g., a power amplifier non-linearity); paragraph 32, channel processor may determine reference signal received power (RSRP), received signal strength indicator (RSSI), reference signal received quality (RSRQ), channel quality indicator (CQI), and/or the like) to 
decoding a portion of the RF signature to determine a digital predistortion value for the client device (paragraph 38, apparatuses described herein may use beamforming to transmit a beamformed signal toward an intended receiver through a MIMO multipath channel, and the beamformed signal may be associated with a set of digital pre-distortion (DPD) coefficients).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the additional measures of RF signature information teachings of Yunusov with the RF signature transmission teachings of Kaewell, in order to improve the accuracy of cryptographic communication and authentication by incorporating additional unique RF signature parameters, thereby improving entropy, and reducing the likelihood that a transmitter could impersonate another transmitter accidentally or as part of an attack.
Neither Kaewell nor Yunusov explicitly teaches decoding a third portion of the RF signature to determine a packet length value for the packet; and
decoding a fourth portion of the RF signature to determine a transmission rate value for the client device.
However, Brassil teaches the concept of decoding a portion of an RF signature to determine a packet length value for a packet (paragraph 11, the data that is to be transferred between the mobile device 12 and the authentication server 16 can be, for example, dummy data that is transferred for the purpose of monitoring associated network characteristics of the respective small cell 22 by the authentication server 16 via the location server 24; the authentication server 16 can monitor the network activity of the respective small cell 22 via the location server 24 to identify the data transfer signature in the network activity, such as corresponding to changes to the respective data rate and/or packet lengths associated with the network activity); and
decoding a portion of the RF signature to determine a transmission rate value for a client device (paragraph 11, the authentication server 16 can monitor the network activity of the respective small cell 22 via the location server 24 to identify the data transfer signature in the network activity, such as corresponding to changes to the respective data rate and/or packet lengths associated with the network activity).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the additional measures of RF signature information teachings of Brassil with the RF signature transmission teachings of Kaewell in view of Yunusov, in order to improve the accuracy of cryptographic communication and authentication by incorporating additional unique RF signature parameters, thereby improving entropy, and reducing the likelihood that a transmitter could impersonate another transmitter accidentally or as part of an attack.

Regarding claims 12-13:
These are broader method claims corresponding to the system of claim 19, and are therefore rejected for corresponding reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491